Citation Nr: 1517961	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-24 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to a service-connected stomach disorder.

2. Whether new and material evidence has been submitted to reopen service connection for a low back disorder.

3. Entitlement to special monthly compensation based upon the need for regular aid and attendance or on account of being housebound.


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel




INTRODUCTION

The Veteran had active service from March 1971 to August 1974, with 139 days of service lost under 10 U.S.C. § 972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. Due to the Veteran's place of residence, the RO in Louisville, Kentucky subsequently assumed jurisdiction. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran is unrepresented. In a November 2013 letter, the Veteran advised VA that he had changed addresses and that his current address of record was the "only address" at which he could "receive notices." In July 2014, the Louisville RO issued a notice, advising the Veteran of the date/time of his requested Travel Board hearing to the Veteran's former, rather than current, address. The Veteran did not appear at the scheduled hearing. A remand is necessary to insure VA allowed the Veteran an opportunity to testify at a requested hearing. 

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran and schedule a Travel Board hearing. The RO should insure that notice of any hearing is issued to the correct address of record and copy of the notice is placed in the record of evidence. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




